                                                             Case 3:19-cv-00180-CAB-LL Document 38 Filed 11/20/19 PageID.291 Page 1 of 4



                                                              1   SNELL & WILMER L.L.P.
                                                                  Marshall J. Hogan (#286147)
                                                              2   mhogan@swlaw.com
                                                                  600 Anton Boulevard, Suite 1400
                                                              3   Costa Mesa, CA 92626
                                                                  Telephone: 714.427.7000
                                                              4   Facsimile: 714.427.7799
                                                              5   SNELL & WILMER L.L.P.
                                                                  Brian J. Foster (AZ SBN 012143)
                                                              6   (admitted Pro Hac Vice)
                                                                  bfoster@swlaw.com
                                                              7   Anthony T. King (AZ SBN 027459)
                                                                  (admitted Pro Hac Vice)
                                                              8   aking@swlaw.com
                                                                  One Arizona Center
                                                              9   400 E. Van Buren Street, Suite 1900
                                                                  Phoenix, Arizona 85004-2202
                                                             10   Telephone: 602.382.6000
                                                                  Facsimile: 602.382.6070
                                                             11
SNELL & WILMER




                                                                  Attorneys for Defendants Zovio, Inc. &
                              PHOENIX, ARIZONA 85004-2202
                              400 E. VAN BUREN, SUITE 1900




                                                             12   Ashford University, LLC
                                  ONE ARIZONA CENTER
                     LAW OFFICES




                                                             13
            L.L.P.




                                                             14                        UNITED STATES DISTRICT COURT
                                                             15                      SOUTHERN DISTRICT OF CALIFORNIA
                                                             16
                                                                  STEPHANIE HAWKINS and                    Case No. 19-cv-0180-CAB LL
                                                             17   CRYSTAL COURSEY, individually,
                                                                  and on behalf of all others similarly    JOINT MOTION FOR
                                                             18   situated,                                DISMISSAL PURSUANT TO
                                                                                                           FEDERAL RULES OF CIVIL
                                                             19                  Plaintiffs,               PROCEDURE RULE
                                                                                                           41(a)(1)(A)(ii)
                                                             20         v.
                                                                                                           Ctrm:    4C
                                                             21   ASHFORD UNIVERSITY, LLC;                 Judge:   Hon. Cathy Ann Bencivengo
                                                                  ZOVIO, INC., and DOE
                                                             22   INDIVIDUALS, inclusive, and each of
                                                                  them,
                                                             23
                                                                                 Defendants.
                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                           JOINT MOTION FOR DISMISSAL
                                                                                                           CASE NO. 19-CV-0180-CAB-LL
                                                             Case 3:19-cv-00180-CAB-LL Document 38 Filed 11/20/19 PageID.292 Page 2 of 4



                                                              1         Plaintiffs Stephanie Hawkins and Crystal Coursey (“Plaintiffs”), on the one
                                                              2   hand, and defendants Zovio, Inc. and Ashford University, LLC (“Defendants”), on
                                                              3   the other hand, jointly move, stipulate, and agree as follows through their attorneys
                                                              4   of record:
                                                              5         WHEREAS, on January 25, 2019, Plaintiffs filed their complaint and
                                                              6   initiated this action (“Complaint”) [Dkt. No. 1];
                                                              7         WHEREAS, on August 23, 2019, Plaintiffs filed their first amended
                                                              8   complaint for damages and other relief against Defendants (“FAC”) [Dkt. No. 29];
                                                              9         WHEREAS, both the Complaint and the FAC assert claims against
                                                             10   Defendants on behalf of Plaintiffs as individuals (the “Individual Claims”) and
                                                             11   claims on behalf of a class (the “Class Claims”);
SNELL & WILMER

                              PHOENIX, ARIZONA 85004-2202
                              400 E. VAN BUREN, SUITE 1900




                                                             12         WHEREAS, Plaintiffs and Defendants have now resolved between
                                  ONE ARIZONA CENTER
                     LAW OFFICES




                                                             13   themselves the claims asserted in this action;
            L.L.P.




                                                             14         WHEREFORE, THE PARTIES JOINTLY MOVE AND STIPULATE
                                                             15   THAT:
                                                             16         1.     Pursuant to Rule 41(a)(1)(A)(ii) of Federal Rules of Civil Procedure,
                                                             17   Plaintiffs and Defendants jointly move for dismissal with prejudice Plaintiffs’
                                                             18   Individual Claims against Defendants.
                                                             19         2.     Pursuant to Rule 41(a)(1)(A)(ii) of Federal Rules of Civil Procedure,
                                                             20   Plaintiffs and Defendants jointly move for dismissal without prejudice the Class
                                                             21   Claims.
                                                             22   ///
                                                             23   ///
                                                             24   ///
                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                   JOINT MOTION FOR DISMISSAL
                                                                                                         -2-
                                                                                                                   CASE NO. 19-CV-0180-CAB-LL
                                                             Case 3:19-cv-00180-CAB-LL Document 38 Filed 11/20/19 PageID.293 Page 3 of 4



                                                              1          3.      Each party shall bear its, his, or her own costs and attorneys’ fees in
                                                              2   this action.
                                                              3
                                                                  Dated: November 20, 2019                  SNELL & WILMER L.L.P.
                                                              4

                                                              5
                                                                                                            By: /s/ Anthony T. King
                                                              6                                                Marshall J. Hogan
                                                                                                               Brian J. Foster
                                                              7                                                Anthony T. King
                                                                                                               Attorneys for Defendants Zovio, Inc. and
                                                              8                                                Ashford University, LLC
                                                              9

                                                             10
                                                                  Dated: November 20, 2019                  KRISTENSEN WEISBERG, LLP
                                                             11
SNELL & WILMER

                              PHOENIX, ARIZONA 85004-2202
                              400 E. VAN BUREN, SUITE 1900




                                                             12
                                  ONE ARIZONA CENTER




                                                                                                            By: /s/ John P. Kristensen (with permission)
                     LAW OFFICES




                                                             13                                                John P. Kristensen
            L.L.P.




                                                                                                               David L. Weisberg
                                                             14                                                Attorneys for Plaintiffs Stephanie
                                                                                                               Hawkins and Crystal Coursey and all
                                                             15                                                others similarly situated
                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                   JOINT MOTION FOR DISMISSAL
                                                                                                           -3-
                                                                                                                   CASE NO. 19-CV-0180-CAB-LL
                                                             Case 3:19-cv-00180-CAB-LL Document 38 Filed 11/20/19 PageID.294 Page 4 of 4



                                                              1   Hawkins v. Ashford University, LLC
                                                              2   US District Court, Southern District of California
                                                                  Case No. 19-cv-0180-CAB-LL
                                                              3
                                                                                             CERTIFICATE OF SERVICE
                                                              4            I hereby certify that on November 20, 2019, I electronically filed the document
                                                              5   described as JOINT MOTION FOR DISMISSAL PURSUANT TO FEDERAL
                                                              6   RULES OF CIVIL PROCEDURE RULE 41(a)(1)(A)(ii) with the Clerk of the
                                                              7   Court using the CM/ECF System which will send notification of such filing to the
                                                              8   following:
                                                              9
                                                                  John P. Kristensen
                                                             10   David L. Weisberg
                                                             11   KRISTENSEN WEISBERG, LLP
SNELL & WILMER




                                                                  12540 Beatrice Street, Suite 200
                              PHOENIX, ARIZONA 85004-2202
                              400 E. VAN BUREN, SUITE 1900




                                                             12   Los Angeles, California 90066
                                  ONE ARIZONA CENTER
                     LAW OFFICES




                                                             13   Telephone: (310) 507-7924
            L.L.P.




                                                                  Fax: (310) 507-7906
                                                             14   john@kristensenlaw.com
                                                             15   Jarrett L. Ellzey (admitted Pro Hac Vice)
                                                             16   W. Craft Hughes (Pro Hac Vice pending)
                                                                  HUGHES ELLZEY, LLP
                                                             17   1105 Milford Street
                                                             18   Houston, Texas 77066
                                                                  Telephone: (713) 554-2377
                                                             19   Fax: (888) 995-3335
                                                             20   jarrett@hughesellzey.com
                                                                  craft@hughesellzey.com
                                                             21
                                                                   Dated: November 20, 2019                      SNELL & WILMER L.L.P.
                                                             22

                                                             23                                                  By: /s/ Anthony T. King
                                                                                                                    Marshall J. Hogan
                                                             24                                                     Brian J. Foster
                                                                                                                    Anthony T. King
                                                             25                                                     Attorneys for Defendants Zovio,
                                                                                                                    Inc. and Ashford University, LLC
                                                             26

                                                             27
                                                                  4851-4512-2733
                                                             28
                                                                                                                   JOINT MOTION FOR DISMISSAL
                                                                                                           -4-
                                                                                                                   CASE NO. 19-CV-0180-CAB-LL
